DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/27/2020 and 10/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0150483) in view of Onda et al. (US 2019/0149063).
Regarding claim 1, Morita teaches an auxiliary power source device (see figure 1) comprising: a main power source-side path (fig. 1: SW1, Va) that is a power supply path from a main power source (fig. 1: 13) to a power supply target (fig. 1: 15), (see par. [0068]); an auxiliary power source-side path (fig. 1: SW2, Va) that is connected to the main power source-side path (Va), the auxiliary power source-side path being a power supply path from an auxiliary power source (fig. 1: 21) to the power supply target (15), and the auxiliary power source (21) being connected to the power supply target through the auxiliary power source-side path (see par. [0070]); a power source control circuit (fig. 1: 29) that is configured to control switching between a conduction state and an interruption state on the main power source-side path and to control switching between a conduction state and an interruption state on the auxiliary power source-side path (see par. [0073); a determination circuit being configured to determine an occurrence of abnormality in the main power source (13), (see par. [0073], the voltage Vb of the main power supply 13 is detected by the voltage detector circuit 27. When the voltage of the main power supply 13 falls below a minimum voltage) with a signal indicating an output state of the main power source (see par. [0073]), and the determination circuit being configured to generate a switching signal that is a signal indicating the occurrence of the abnormality in the main power source (13) when the determination circuit determines the occurrence of the abnormality in the main power source (see par. [0073], the voltage Vb of the main power supply 13 is detected by the voltage detector circuit 27. When the voltage of the main power supply 13 falls below a minimum voltage (e.g., 10.5 
However, Morita does not explicitly teach the determination circuit is an analog determination circuit; and the determination circuit is provided separately from the power source control circuit.
Onda teaches the control device 5 is mounted on a control printed board separated from the main circuit, and as for the overvoltage protection unit 6, the first determination circuit 21 formed from a simple analog determination circuit, (see figure 1 and par. [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Onda into the auxiliary power source device of Morita in order to provide an analog circuit.
Allowable Subject Matter
7.	Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the analog determination circuit includes a comparison circuit to which a power source voltage signal as the analog signal indicating the output state of the main power source and an abnormality determination voltage signal depending on an abnormality determination voltage are input, the power source voltage signal indicating a power source voltage of the main power source, and the abnormality determination voltage indicating that abnormality occurs in the main power source, the comparison circuit is configured to, in a case where a voltage of the power source voltage signal exceeds a voltage of the abnormality determination voltage signal, determine that the abnormality does not occur in the main power source and to generate the switching signal in which the main power source is set as a power source for supplying power to the power supply target, and the comparison circuit is configured to, in a case where the voltage of the power source voltage signal does not exceed the voltage of the abnormality determination voltage signal, determine that the abnormality occurs in the main power source and to generate the switching signal in which the auxiliary power source is set as the power source for supplying power to the power supply target.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.